— In a medical malpractice action, the defendant appeals from an order of the Supreme Court, Queens County (Durante, J.), dated December 20, 1985, which denied his motion to permit him to conduct an additional physical examination of the plaintiff Roslyn Berman.
Ordered that the order is affirmed, with costs.
Special Term did not abuse its discretion in denying the defendant’s motion to permit him to conduct an additional physical examination of the plaintiff Roslyn Berman (see, Korolyk v Blagman, 89 AD2d 578). Thompson, J. P., Niehoff, Weinstein and Spatt, JJ., concur.